

115 HR 4121 IH: Global Development Lab Act of 2017
U.S. House of Representatives
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4121IN THE HOUSE OF REPRESENTATIVESOctober 25, 2017Mr. Castro of Texas (for himself and Mr. McCaul) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish in the United States Agency for International Development an entity to be known as the
			 United States Global Development Lab, and for other purposes.
	
 1.Short titleThis Act may be cited as the Global Development Lab Act of 2017. 2.FindingsCongress finds the following:
 (1)The effectiveness of United States foreign assistance can be greatly enhanced by fostering innovation, applying science and technology, and leveraging the expertise and resources of the private sector to find low-cost, common sense solutions to today’s most pressing development challenges.
 (2)Breakthroughs that accelerate economic growth and produce better health outcomes in developing countries can help support the growth of healthier, more stable societies and foster trade relationships that translate into jobs and economic growth in the United States.
 (3)In 2014, the Office of Science and Technology and the Office of Innovation and Development Alliances at the United States Agency for International Development (USAID) were streamlined and merged into the United States Global Development Lab.
 (4)The Lab partners with entrepreneurs, experts, nongovernmental organizations, universities, and science and research institutions to find solutions to specific development challenges in a faster, more cost-efficient, and more sustainable way.
 (5)The Lab utilizes competitive innovation incentive awards, a pay-for-success model, whereby a development challenge is identified, competitions are launched, ideas with the greatest potential for success are selected and tested, and awards are provided only after the objectives of a competition have been substantially achieved.
 (6)Enhancing the authorities that support this pay-for-success model will better enable the Lab to diversify and expand both the number and sources of ideas that may be developed, tested, and brought to scale, thereby increasing USAID’s opportunity to apply high value, low-cost solutions to specific development challenges.
			3.United States Global Development Lab
 (a)EstablishmentThere is established in USAID an entity to be known as the United States Global Development Lab. (b)DutiesThe duties of the Lab shall include—
 (1)increasing the application of science, technology, innovation and partnerships to develop and scale new solutions to end extreme poverty;
 (2)discovering, testing, and scaling development innovations to increase cost effectiveness and support United States foreign policy and development goals;
 (3)leveraging the expertise, resources, and investment of businesses, nongovernmental organizations, science and research organizations, and universities to increase program impact and sustainability;
 (4)utilizing innovation-driven competitions to expand the number and diversity of solutions to development challenges; and
 (5)supporting USAID missions and bureaus in applying science, technology, innovation, and partnership approaches to decisionmaking, procurement, and program design.
				(c)Authorities
 (1)In generalIn carrying out the duties of the Lab under subsection (b), the Administrator, in addition to such other authorities as may be available to the Administrator, including authorities under part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), and subject to the limitations described in paragraph (3), is authorized to—
 (A)provide innovation incentive awards (as defined in section 4(5) of this Act); and (B)use funds made available to carry out the provisions of part I of the Foreign Assistance Act of 1961 for each of the fiscal years 2018 through 2022 for the employment of not more than 30 individuals on a limited term basis pursuant to schedule A of subpart C of part 213 of title 5, Code of Federal Regulations, or similar provisions of law or regulations.
					(2)Recovery of funds
					(A)Authority
 (i)In generalIn carrying out the duties of the Lab under subsection (b), the Administrator, subject to the limitation described in clause (ii), is authorized to require a person or entity that receives funding under a grant, contract, or cooperative agreement made by the Lab to return to the Lab any program income that is attributable to funding under such grant, contract, or cooperative agreement.
 (ii)LimitationThe amount of program income that a person or entity is required to return to the Lab under clause (i) shall not exceed the amount of funding that the person or entity received under the grant, contract, or cooperative agreement.
						(B)Treatment of payments
 (i)In generalThe amount of any program income returned to the Lab pursuant to subparagraph (A) may be credited to the account from which the obligation and expenditure of funds under the grant, contract, or cooperative agreement described in subparagraph (A) was made.
						(ii)Availability
 (I)In generalExcept as provided in subclause (II), amounts returned and credited to an account under clause (i)— (aa)shall be merged with other funds in the account; and
 (bb)shall be available, subject to appropriation, for the same purposes and period of time for which other funds in the account are available for programs and activities of the Lab.
 (II)ExceptionAmounts returned and credited to an account under clause (i) may not be used to pay for the employment of individuals described in paragraph (1)(B).
							(3)Limitations
 (A)In generalConcurrent with the submission of the Congressional Budget Justification for Foreign Operations for each fiscal year, the Administrator shall submit to the appropriate congressional committees a detailed accounting of USAID’s use of authorities under this section, including the sources, amounts, and uses of funding under each of paragraphs (1) and (2).
 (B)Innovation incentive awardsIn providing innovation incentive awards under paragraph (1)(A), the Administrator shall— (i)limit the amount of individual awards for fiscal year 2018 to not more than $100,000;
 (ii)limit the total number of awards for fiscal year 2018 to not more than 10 awards; and (iii)notify the appropriate congressional committees not later than 15 days after providing each such award.
 (C)StaffIn exercising the authority under paragraph (1)(B), the Administrator should seek to ensure that increases in the number of staff assigned to the Lab are offset by an equivalent reduction in the total number of staff serving elsewhere in USAID.
 4.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the United States Agency for International Development.
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and
 (B)the Committees on Foreign Relations and the Committee on Appropriations of the Senate. (3)LabThe term Lab means the United States Global Development Lab established under section 3.
 (4)USAIDThe term USAID means the United States Agency for International Development. (5)Innovation incentive awardThe term innovation incentive award means the provision of funding on a competitive basis that—
 (A)encourages and rewards the development of solutions for a particular, well-defined problem relating to the alleviation of poverty; or
 (B)helps identify and promote a broad range of ideas and practices, facilitating further development of an idea or practice by third parties.
				